DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 30 October 2020.
Claims 1 – 24 are pending.   

Election/Restrictions
Requirement for Unity of Invention
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is Required under 35 U.S.C. 121 and 372
This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 – 13, drawn to a process (a method for filling bulk materials).
Group II, claims 14 – 24, drawn to an apparatus (an apparatus).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

    PNG
    media_image1.png
    634
    608
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    623
    408
    media_image2.png
    Greyscale
Groups I and II lack unity of invention because even though the inventions of these groups require the shared technical features of the process of claim 1, these shared technical features do not have a (or any) special technical feature(s) as they does not make a contribution over the prior art in view of Schulten Ludger et al. (ES 2567476 T3), hereinafter Ludger.
  
Ludger discloses a method for filling bulk materials into open-mouth bags comprising the following steps: a) an open-mouth bag (11, 25, fig. 1) is appended from beneath to a filling spout (2, fig. 2) of a filling station (60, fig. 2) by way of an at least partially upwardly motion (35, fig. 2), so that the bottom end of the open-mouth bag is freely suspended (ll. 284 – 290 describes an empty bag 11 appended by gripping elements 18 and transferred via a horizontal movable transport means beneath the dosing organ 2 of the filling station 60, as shown in fig. 2.  Even though fig. 2 shows the empty bag 11 supported from beneath by cul-de-sac support arrangement 32, 33, 34, ll. 304 – 352 describes the cul-de-sac support arrangement 32, 33, 34 is just a possible embodiment and is not necessary thus the empty bag can be supported by gripping elements 4 only, as shown in fig. 2, wherein the bottom end of the empty bags 11 is freely suspended); b) the filling process is started and bulk material is introduced into the open-mouth bag (11, 25) so that the freely suspended bottom end of the open-mouth bag unfolds (ll. 269 – 374 describes a filling process of the bulk product/item 24 into the bag 25 wherein one having ordinary skill in the art would recognize that while the bulk product/item 24 fills the bag 25, the freely suspended bottom end of the bag 25 would unfolds); c) the filling spout (2) is lowered, so that the unfolded bottom end of the open-mouth bag (11, 25) is supported (ll. 358 – 360 describes an embodiment wherein the dosing organ 2 moves relative to the bag 25 thus the dosing organ 2 would lower to fill the bag 25 so that a filled bag can be deposited onto the conveyor 27, as shown in fig. 1, to support the unfolded bottom end of the bag 25).   20  
Since all the technical features of the process described in claim 1 do not make a contribution over the prior art in view of Ludger then the shared technical features of Group I (the process described in claim 1) and Group II (the apparatus described in claim 14) do not make a contribution over the prior art, and thus the shared technical features do not have a (or any) special technical feature(s).  Therefore, Group I and Group II lack unity of invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        14 June 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731